[Cite as In re L.G., 2022-Ohio-529.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


IN RE L.G., ET AL.                           :
                                             :           No. 110789
Minor Children                               :
                                             :
[Appeal by J.G., Mother]                     :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: February 24, 2022


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                    Juvenile Division
                        Case Nos. AD21904161 and AD21904162


                                       Appearances:

                 Michael Gordillo, for appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young, Assistant Prosecuting
                 Attorney, for appellee.


EILEEN A. GALLAGHER, J.:

                   Appellant-mother J.G. (“Mother”) appeals the decision of the

Cuyahoga County Court of Common Pleas, Juvenile Division (the “juvenile court”),

that terminated her parental rights and granted permanent custody of her sons, L.G.

and W.W., to appellee, the Cuyahoga County Division of Children and Family
Services (“CCDCFS” or “the agency”). Mother contends that the juvenile court’s

finding that the agency made reasonable efforts to reunify the family was not

supported by clear and convincing evidence and that the juvenile court, therefore,

erred in granting permanent custody of the children to the agency. For the reasons

that follow, we affirm.

Factual Background and Procedural History

               Mother has given birth to four children: N.G. (d.o.b. May 10, 2011),

D.G. (d.o.b. December 16, 2012), L.G. (d.o.b. August 23, 2018) and W.W. (d.o.b.

July 17, 2019). Her two youngest children, L.G. and W.W., are the subject of this

appeal.

               On May 17, 2021, CCDCFS filed a complaint for dependency, neglect

and permanent custody of L.G. and W.W.1 along with a motion for predispositional

temporary custody. The complaint alleged that Mother: (1) lacks appropriate

judgment and parenting skills to be able to provide a safe home for the children; (2)

has mental-health diagnoses that prevent her from providing appropriate care for

the children; (3) has “inconsistently engaged” in treatment to adequately manage

her mental health; (4) has a substance abuse problem, specifically, marijuana and

alcohol, that prevents her from providing appropriate care for the children and (5)


      1 A prior complaint for dependency, neglect and permanent custody of L.G. and
W.W. was filed on December 31, 2019 (Cuyahoga C.P. Juv. Nos. AD1991559 and
AD1991560). The case was not resolved within statutory time limits and was dismissed.
Several other refilings and dismissals followed (Cuyahoga C.P. Juv. Nos. AD20907759,
AD20907760, AD20909870, AD20909871, AD21901270 and AD21901271). In each case,
the agency was granted emergency custody or predispositional temporary custody of L.G.
and W.W.
has failed to benefit from substance-abuse services or to reengage in substance-

abuse services following a relapse. The complaint further alleged that L.G. and

W.W. had been in the uninterrupted custody of the agency since December 31, 2019,

that Mother’s two older children had been adjudicated abused or neglected and were

in the temporary custody of CCDCFS (Cuyahoga C.P. Juv. Nos. AD18909354 and

AD18909355) and that L.G. had been previously adjudicated dependent was

committed to the protective supervision of CCDCFS (Cuyahoga C.P. Juv. Nos.

AD18910608) due, in part, to Mother’s ongoing mental-health and substance-abuse

issues. The complaint also alleged that reasonable efforts had been made to prevent

removal of the children from the home and that removal of the children from the

home was in their best interest.2

               The agency supported its motion for predispositional temporary

custody with an affidavit from CCDCFS social worker Angella Bishop. In her

affidavit, Bishop attested to the allegations of the complaint. She further averred

that “the following reasonable efforts were made” by the agency:

      1.     The services provided to prevent or eliminate the need for
             removal of the children from the home prior to placement and
             the actions that will be taken following placement to make it
             possible for the children to return home: mental health
             assessment and treatment, substance abuse assessment and
             treatment, nurturing parenting.

      2.     Why these services did not prevent the removal of the children
             from the home or enable the children to return home: mother


      2  With respect to the children’s fathers, the complaint alleged that the children’s
fathers had failed to established paternity and had failed to visit, support or communicate
with the children.
             has not benefited from services offered, and has inconsistently
             engaged in service[.]

(Emphasis deleted.)

      Hearing on Motion for Predispositional Temporary Custody

               On May 19, 2021, the magistrate conducted a remote hearing3 on the

agency’s motion for predispositional temporary custody. Mother attended the

hearing. CCDCFS presented testimony from Bishop and Mother’s then mental-

health counselor, Alpha Stewart.

               Bishop testified that the case originally came to the agency’s attention

due to Mother’s mental-health issues and because Mother had left the children

home alone. Bishop stated that Mother’s outstanding issues involved her mental

health, substance abuse and Mother’s inability to meet her children’s basic needs.

               With respect to Mother’s mental health, Bishop testified that Mother

suffers from depression and post-traumatic stress disorder (“PTSD”).             Bishop

indicated that Mother receives mental-health services but that she is not medication

compliant and “her behavior is still not where it should be.” Bishop stated that

Mother had been in the hospital two times in the past week for her mental-health

issues. Bishop testified that Mother had been seeing the same mental-health

counselor, Stewart, for five years but that the agency did not believe Mother’s




      3 The are some issues with the transcript of this hearing. The transcript contains
numerous notations reflecting that all or part of a question or response was “inaudible.”
In addition, the transcript contains several obvious errors and appears, at times, to be
missing a portion of a question or response.
engagement with mental-health services was resolving her mental-health issues and

that Mother’s mental health was visibly “declining.”

              With respect to Mother’s substance abuse, Bishop testified that in the

past, Mother had had issues with alcohol-induced blackouts. Bishop stated that

when she met with Mother a week before the hearing, Mother admitted to her that

she was still smoking marijuana. Bishop testified that the agency had asked Mother

to submit to urine screens but that Mother had failed to do so. Bishop could not

state, however, when the agency had last submitted the paperwork necessary for

Mother to obtain a urine screen.

              With respect to Mother’s ability to meet her children’s basic needs,

Bishop stated that when W.W. was in Mother’s care, he had failed to thrive, i.e., that

at five months old, he weighed only ten pounds, and that when W.W. was in the

hospital, hospital staff had reported that Mother smelled of alcohol. Bishop testified

that Mother had recently secured an apartment but that Mother’s apartment was

not appropriate for the children, i.e., there were no beds for the children, her home

was not clean, dishes were in the sink and clothing was strewn all over the floor in

multiple rooms.

              Stewart testified that she had been Mother’s mental-health counselor

since 2015. She indicated that she was also Mother’s mental-health case manager

because it was difficult to get Mother to engage with another case manager. Stewart

stated that because Mother had difficulty keeping scheduled appointments, she kept
her schedule “open” for Mother, i.e., Mother could call Stewart and speak with her

after hours or whenever Mother was available.

               Stewart testified that, based on her history with Mother, Mother had,

at times, made “some progress” with her mental health but that in the last 90 days,

Mother had “been in decline mentally,” exhibiting “increased mental health

symptoms.” Stewart could not “directly pinpoint” what had caused Mother’s mental

health decline but noted that Mother had recently started working at AutoZone and

that stress associated with working or Mother’s upcoming court hearings could have

been a “trigger” for her decline. Stewart testified that Mother is on prescribed

medication and that a nurse drops off Mother’s medication for her. She stated that

she did not believe Mother was medication-compliant because “when she’s on her

medication there’s a calmness, and it doesn’t take a lot to redirect her, where when

she’s off her medication, it’s a lot of redirection * * * she’s not letting someone else

speak * * * it’s kind of hard to have a conversation with her.” Stewart testified that

she had consulted with, and referred Mother to, her supervisor for additional

trauma therapy but that Mother refused to engage with the supervisor.

               Throughout the hearing, Mother interrupted the witnesses’ testimony

and disrupted the proceedings with emotional outbursts.                  During such

interruptions, Mother, at times, responded to or challenged the witnesses’

testimony, providing her own version of the events. At other times, Mother cried,

made unrelated comments, was incomprehensible, or stated that she could not

breathe.
                Mother denied that she was abusing drugs and stated that she told

Bishop only that she had smoked marijuana “a few times.” Mother likewise disputed

Bishop’s testimony that Mother had only recently secured housing and denied that

it was her fault that W.W. had failed to thrive and stated that she “did everything

[the doctors] told me to do.”

                Mother also disputed Bishop’s testimony that she had been recently

hospitalized for her mental health, stating “that’s a lie,” and claimed that she had

been hospitalized due to stomach issues. Mother stated that she was supposed to

see her doctor for a follow-up appointment that morning but had chosen “to be in

[c]ourt” instead because she did not want it to appear as if she did not care about

her children.

                Mother stated that, in the past, she had suffered “countless rapes and

molestations” and had previously tried to commit suicide, but that once she had

children, she “had something to live for, something to protect” and that the agency

had taken that from her. Mother stated that coming to court was “worse than [her]

grandfather’s death” and that she was “fighting for my kids because won’t nobody

else do it.” Mother stated that “if I have to fall down to the ground helping my kids,

so be it, because that’s what a mom is supposed to do.”

                Mother claimed that she lost custody of her children “over an honest

to God mistake.” Mother stated that she knew that she should have taken the

children to her aunt’s house or daycare, but that she was homeless, the children were

asleep and she had to go to work that day “to try and get us a new home again.”
Mother stated: “Y’all caught us in a f***** up situation. Y’all caught us at the end of

our homelessness, but y’all don’t see that.” Mother claimed that she did not engage

in trauma therapy with Stewart’s supervisor because she did not “connect well” with

her.

               After Bishop and Stewart completed their testimony, Mother’s

counsel asked Mother if she wished to testify. Mother initially responded, “Come

on. Come on. Come on with the questions,” but it appears that she ultimately

declined to testify. Although it does not appear from the transcript of the hearing

that Mother was ever placed under oath, the magistrate indicated that she would

“take into consideration all of the replies that [M]other’s made” when reaching her

decision.

               The magistrate also heard from the children’s guardian ad litem. The

guardian ad litem stated that she had been working with the family since 2018 and

that Mother’s issues involved her mental health, housing and substance abuse,

specifically, alcohol. The guardian ad litem reported that although Mother now has

housing, the conditions of her home are not appropriate for small children. The

guardian ad litem, therefore, recommended that emergency custody of L.G. and

W.W. be granted to the agency.

                    At the conclusion of the hearing, the magistrate entered an order

committing L.G. and W.W. to the predispositional temporary custody of the agency.

In each of its journal entries, the magistrate included the following reasonable-

efforts findings:
      FINDING WHETHER REASONABLE EFFORTS WERE MADE BY
      AGENCY (ORC §2151.419)

      The Court further finds that reasonable efforts were made to prevent
      the removal of the child from the home, to eliminate the continued
      removal of the child from the home, or to make it possible for the child
      to return home. The relevant services provided by the Agency to the
      family of the child and reasons why those services did not prevent the
      removal of the child from home or enable the child to return home are
      as follows: mental health services, parenting classes, and chemical
      dependency assessment and treatment.

              On May 27, 2021, Mother filed an objection to the magistrate’s

decision, asserting that she is “ready, willing, and able to care for the children

independently,” that there are “no reasonable grounds” to believe that the children

are in “immediate danger from their surroundings” or that “removal is necessary to

prevent immediate or threatened physical or emotional harm” and that the weight

of the evidence presented at the hearing supports a finding that predispositional

temporary custody is “not necessary” and “not in the best interest of the children.”

Mother did not object to the magistrate’s reasonable efforts finding.       Mother

requested that the juvenile court order overrule the magistrate’s decision, that she

and the children be reunited and that she be granted legal custody of the children

without further involvement of CCDCFS. CCDCFS filed an opposition to Mother’s

objections, identifying the testimony that it believed supported the magistrate’s

decision.

              On June 11, 2021, the juvenile court overruled Mother’s objections,

finding them “not well-taken,” and approved and adopted the magistrate’s decision.
      The Case Plan

               In July 2021, CCDCFS refiled the case plan it had previously prepared

for the family. The case plan required Mother to (1) undergo an alcohol and drug

assessment, successfully complete any recommended treatment and aftercare,

refrain from using drugs and alcohol and submit to random drug screens; (2) work

with her mental-health provider on a trauma-based curriculum, take prescribed

medication and engage in mental-health services, including attending all

appointments and complying with any additional recommendations; (3) maintain

safe housing that is “clean, sanitary and free of safety hazards” and (4) complete a

parenting program and demonstrate an ability to provide for her children’s basic

needs, including providing sober care for the children, ensuring that the children

attend medical appointments and demonstrating an understanding of child

development.4

      The Guardian Ad Litem’s Written Report and Recommendation

               On July 6, 2021, the guardian ad litem (who served as the guardian

ad litem for all four children) filed a written report and recommendation.5 The



      4  It is not entirely clear from the record whether Mother signed the case plan. In
the block of the case plan designated for the “signature” of Mother, it states “Reason
Signature Not Captured: Not Available.” However, there is a signature in the adjacent
block of the case plan labeled “Signed Date” that may be Mother’s signature.

      5  According to her report, the guardian ad litem’s recommendation was based on
her review of court records and individualized family service plans for L.G. and W.W. and
communications with the four children, Mother, Foster Mother, Bishop and the therapist
for N.G. and D.G.
guardian ad litem stated that L.G. (who was then nearly three years old) and W.W.

(who was then nearly two years old) had been in the same foster home since their

removal from Mother’s care on December 31, 2019 and that their two older brothers

were placed in that foster home in 2020. She reported that she had observed the

children via Zoom and that they appeared to well-adjusted to the foster home and

to be bonded with the foster parents. The guardian ad litem stated that, according

to Foster Mother, when L.G. arrived at the foster home, he wouldn’t make eye

contact, reach out his arms or “baby babble” but that he was now “a vibrant,

inquisitive boy” and his “words and other areas of development[] are slowly

improving.” The guardian ad litem reported that L.G. is receiving “Help Me Grow”

services, with concerns for autism, and that referrals had been made for L.G. to see

a pediatrician specializing in developmental delay. The guardian ad litem further

reported that when W.W. was discharged from the hospital and placed in the foster

home, he had had a very strict feeding schedule but that, according to Foster Mother,

he was now thriving. She indicated that referrals had also been made for W.W. to

receive services.

               The guardian ad litem stated that she had recently spoken with

Mother and that Mother believed the children should be returned to her because she

had “finished her case plan,” has a job and has been able to maintain housing. The

guardian ad litem noted that Mother has struggled with substance abuse and

mental-health issue since 2018 and that even though she has housing, she has not

been able to maintain a safe, clean and sanitary environment for the children.
Referencing Stewart and Bishop’s testimony from the May 19, 2021 hearing, the

guardian ad litem reported that although Mother “had been referred for services

regarding her mental health and substance abuse for the last two years,” Mother

“has not been consistent [with] and benefited from her services.” The guardian ad

litem stated that the children “need a stable home,” that the children are “doing

great” in their foster home and that the foster parents are willing to adopt all four

children.   Accordingly, the guardian ad litem recommended that permanent

custody of all four children be granted to the agency.

      Adjudication Hearing

              The adjudication hearing was held on August 3, 2021. Mother was

not present at the hearing. Mother’s counsel requested a continuance to secure her

attendance. The juvenile court found that Mother had been given proper notice of

the hearing and proceeded with the hearing in her absence.

              Bishop testified at the hearing. She testified that L.G. and W.W. had

been in the uninterrupted custody of the agency custody for approximately 20

months, i.e., since December 31, 2019, and that Mother’s outstanding issues were

with mental health, substance abuse and housing. Bishop indicated that Mother is

currently diagnosed with major depression, PTSD and mild intellectual disorder and

that, in the past, she also had mood swings and had been diagnosed as bipolar.

Bishop stated that due to her PTSD, Mother “becomes angry and can be violent” and

that Mother also has “child-like ways.” Bishop testified that when she met with

Mother on May 11, 2021, Mother exhibited signs of mental-health issues, i.e., she
was “shaking,” “twitching,” “pulling on her hair,” cursing and “talking irrational at

times.” Bishop stated that she had also witnessed Mother’s “irrational” behavior

during the May 19, 2021 hearing, where she said Mother “wouldn’t stop talking,”

“would not calm down,” called Bishop “a liar” and “threatened to kill” Bishop and

Stewart, Mother’s then mental-health counselor.

              With respect to Mother’s substance abuse, Bishop testified that when

she met with Mother on May 11, 2021, Mother told her that she was currently using

marijuana and “a little alcohol.” Bishop related that Mother did not indicate the

“quantity” of marijuana she was using and that Mother had not recently submitted

to a drug test. Bishop testified that Mother was unable to meet the children’s basic

needs because she could not “keep a job” due to her substance abuse. Bishop stated

that Mother’s housing was also a concern because when she went inside Mother’s

home on May 11, 2021, the home was “unclean” and “unkempt,” clothing was “all

over the floor,” a litter box was on the kitchen counter and animal feces were on the

floor.   Bishop indicated that she did not look inside Mother’s refrigerator or

cupboards to see if Mother had food in the home because there were no children in

the home and Mother, at that time, “appeared to be having an episode.”

              Bishop testified that CCDCFS had temporary custody of Mother’s two

older children, D.G. and N.G., and identified certified copies of judgment entries
adjudicating the children as neglected (N.G.) and neglected and abused (D.G.),

which were then admitted into evidence.6

              Bishop testified that Stewart, who had worked for Empowering

Integrated Care, had been providing in-home mental-health counseling services to

Mother for approximately five years but that that relationship had recently


      6 In Cuyahoga C.P. Juv. Nos. AD18909354 and AD18909354, N.G. was adjudicated

neglected, D.G. was adjudicated neglected and abused and the children were thereafter
committed to the temporary custody of the agency based on Mother’s stipulation to the
allegations of an amended complaint, which stated, in relevant part:

      1.     In the past, Mother has failed to provide appropriate supervision for
             the children. Mother has frequently left the children in the care of an
             inappropriate caregiver. On or about July 22, 2018, D.G. was
             observed with extensive bruising on his upper and lower back, both
             sides of his torso and right thigh. D.G. required medical attention. A
             police investigation is ongoing.

      2.     Mother has an anger management issue which places her children at
             risk of harm. Mother is willing to engage in services to address this
             concern.

      ***

      4.     Mother has a substance abuse problem, specifically alcohol, which
             prevents her from providing appropriate care for the children. Mother
             has previously engaged in services to address her substance abuse but
             has failed to maintain her sobriety and continues to abuse alcohol
             despite being 9 months pregnant. Mother has recently engaged
             treatment with Murtis Taylor.

      5.     Mother has been diagnosed with depression and PTSD and
             recommended for medication and counseling. Mother is taking
             medication and is engaged in services with Murtis Taylor.

       ***

      Reasonable efforts were made by Cuyahoga County Division of Children and
      Family Services to prevent the removal of the child [sic] from the home and
      removal is in the best interest of the child [sic].
terminated because Mother said she no longer wanted Stewart as her counselor and

Stewart left Empowering Integrated Care. Bishop stated that Mother told her that

she intended to engage in mental-health counseling with another counselor at

Empowering Integrated Care. Mother did not present any witnesses at the hearing.

               Based on the evidence presented at the hearing, the juvenile court

found that the allegations of the complaint had been proven by clear and convincing

evidence and adjudicated L.G. and W.W. neglected and dependent children. The

juvenile court further found, as to each child, that the child’s continued residence in,

or return to, Mother’s home would be contrary to his best interest and made the

following reasonable-efforts findings:

      The Court finds that the Cuyahoga County Division of Children and
      Family Services has made reasonable efforts to prevent the removal of
      the child from the home, to eliminate the continued removal of the
      child from the home, or to make it possible for the children to return
      home. These efforts are: Mental health services offered. Counseling
      offered.

      The Dispositional Hearing

               On August 4, 2021, the case proceeded to a dispositional hearing.

Bishop and the children’s foster mother, T.B. (“Foster Mother”), testified at the

hearing.   The dispositional hearing was a joint hearing on the complaint for

permanent custody as to L.G. and W.W. and a hearing on motions to modify

temporary custody to permanent custody the agency had filed as to N.G. and D.G.

in Cuyahoga C.P. Juv. Nos. AD18909354 and AD18909355. Mother was not present

at the hearing. Once again, Mother’s counsel requested a continuance to secure her
attendance. Once again, the juvenile court found that Mother had been given proper

notice of the hearing and proceeded with the hearing in her absence.

              At the permanent custody hearing, Bishop reiterated much of the

testimony she had given at the prior hearings. Bishop testified that the agency had

been involved with the family since 2018, when N.G. and D.G. were committed to

agency custody, and that L.G. and W.W. had been in agency custody since

December 31, 2019. Bishop stated that she had been personally involved in the case

for approximately two months but that she had reviewed and was familiar with the

case file, including the actions taken by prior case workers.

              Bishop testified that the case plan developed by the agency was

designed to assist Mother in addressing mental health, substance abuse and housing

issues. Bishop stated that Mother had been struggling with mental-health issues

since she was a youth and that, over the years, the agency had made several referrals

for mental-health services for Mother, the latest being to Empowering Integrated

Care. Bishop indicated that Mother was currently diagnosed with major depression,

PTSD and mild intellectual issues and, until recently, had been in treatment with the

same mental-health counselor, Stewart, for five years. Bishop stated that based on

her review of the case file, Mother’s “behavior went up and down” during her time

in therapy. She indicated that Mother had had a good relationship with Stewart and

that Stewart appeared to be the only one who could “work well with mom.”

              Bishop testified that Mother fired Stewart as her mental-health

counselor after Stewart testified at the emergency custody hearing on May 19, 2021.
Bishop stated that during Stewart’s testimony, Mother became “extremely angry”

and “kept talking over” Stewart. According to Bishop, the longer Stewart testified,

the angrier Mother became until Mother eventually told Stewart, “I’m going to kill

you and I want you off my case.” Bishop noted that the case plan required Mother

to take medication that had been prescribed for her by her psychiatrist, that Stewart

had testified that Mother’s mental health had been deteriorating, possibly due to a

lack of medication. Bishop testified that Stewart’s former supervisor had recently

advised her that Mother had not been medicine compliant since July 23, 2021.

              Bishop stated that, notwithstanding her five years of mental-health

treatment, Mother had “not made that much progress” on the mental-health

objectives of her case plan and that Mother’s mental health “is still not stable

enough” for Mother to raise her children. Bishop indicated that, due to her PTSD,

Mother has shown anger, violence and “some erratic behavior” — at times placing

the children in danger. As recent examples of Mother’s continued struggles with her

mental health, Bishop pointed to a February 2021 incident in which Mother and her

significant other got into a fight that required a police response and the hearing on

May 19, 2021, where Mother “would not stop talking,” “disrespected the Court,”

“wouldn’t listen to her attorneys,” “appeared to have been very angry” and

“threatened” Bishop and Stewart because Mother felt they had “done an injustice to

her.” Bishop testified that Empowering Integrated Care had been attempting to get

Mother another mental-health counselor but that Mother was refusing to engage

with any other counselor.
                 With respect to Mother’s substance abuse, Bishop testified that

Mother had used “many different types of drugs which also helped to alter her

mental health” and that the case plan required Mother to be drug-free. Bishop

stated that, in the past, Mother had submitted to “a few * * * random urine screens”

that were positive7 and that Mother’s last urine screen, in January 2020, could not

be read due to tampering. Bishop stated she spent “a few hours” with Mother on

May 11, 2021 and that Mother told her, at that time, that if she had been required to

submit to a urine screen, it would be positive for marijuana.

                 With respect to Mother’s housing, Bishop testified that when she

visited Mother’s home on May 11, 2021, it was not appropriate for children. Bishop

stated that the home was “unkempt” and that multiple rooms had piles of clothing

all over the floor. She noted that Mother had pets in the home, that a litter box was

on the kitchen counter and animal feces were on the floor in two rooms. Bishop

stated that there were no beds or dressers for the children, that the living room had

only a couch and that there was no kitchen table or other furniture in the kitchen

where the children could eat. Bishop stated that she did not consider whether

Mother might be able to use beds that had been provided to the foster family for the

children and that, because no children were in the home, she did not verify whether

Mother had food in the home. Bishop testified that after May 11, 2021 Mother

refused to allow Bishop access to her home.




      7   Bishop did not provide the dates of these tests.
              Bishop testified that all four children were living in the same foster

home and that she had visited the children three times in their foster placement.

With respect to L.G. and W.W., she noted that the children were friendly but “got

into everything” and that the foster mother had to be with the children at all times

“monitoring their behavior.” Bishop stated that Mother does not have a visitation

schedule but is able to have video calls with the children whenever she wishes to do

so.

              With respect to the children’s fathers, Bishop stated that L.G.’s

alleged father was R.R. and that W.W.’s father was unknown. Bishop stated that

R.R. was not on the case plan because he did not make himself available to the

agency and did not respond to Bishop’s calls.

              Foster Mother testified that L.G. came into her care on December 31,

2019, that W.W. came into her care after he was discharged from the hospital on

January 8, 2020 and that the two older children came into her care on June 15,

2020. She stated that L.G. and W.W. had “made a lot of progress” since they had

arrived in her home. She indicated that when the older children first arrived, they

had a number of behavioral issues and outbursts but that in time they too “settled

in” and realized that “that’s not gonna work here.” Foster Mother stated that all of

the children were “doing really good” and that none of the children had any existing

behavioral concerns “outside of normal children things.” Foster Mother indicated

that they have a close relationship with the children and that the children call her

husband “daddy.”
               Foster Mother stated that Mother had no set visitation schedule with

the children but Mother could contact them to conduct a video call with the children

whenever she wanted. Foster Mother indicated that the frequency of Mother’s calls

was not consistent, i.e., sometimes she called every week; sometimes there would be

two weeks or more between Mother’s calls. Foster Mother stated that the older

children identify Mother as “my mommy” and are happy and excited to talk with her

when she calls. Foster Mother testified that the older children update Mother on

what they have been doing, ask her how she is doing and then “kinda go back to what

they were doing” before Mother called. She indicated L.G. and W.W. are also excited

when they get a video call from Mother but do not identify Mother as “mommy.”

She stated that if Mother does not call the children for an extended period, the

children have “no reaction” and have never asked to call Mother. Foster Mother

testified that if the agency was granted permanent custody of the children, she and

her husband would like to adopt them.

               Mother presented no witnesses at the hearing.

               At the conclusion of the witnesses’ testimony, the guardian ad litem

set forth her recommendation on the record. She stated that she believed it would

be in the best interest of all four children for permanent custody to be granted to the

agency. She indicated that the children have been thriving as a result of the structure

provided within the foster home and that “how they changed is really good for

them.” She stated that the children have “found a place where they are all together,”
that they are bonded with one another and that they also have a strong bond with

their foster parents.

               The guardian ad litem stated that Mother has “been a roller coaster

the whole two and a half years.” She stated that “[t]here were times when she has

been good,” which is why she was able to keep L.G. with her for a while, but that she

then, again, had problems with her mental health and substance abuse, and her

children were again removed. The guardian ad litem stated that although the agency

had provided services, Mother “has not been able to comply with those.”

      The Juvenile Court’s Decision to Grant Permanent Custody of L.G.
      and W.W. to CCDCFS

               At the conclusion of the dispositional hearing, the trial court ruled

from the bench, awarding permanent custody of all four children to the agency and

terminating Mother’s (and the children’s fathers’) parental rights. With respect to

its evaluation of the evidence related to the agency’s efforts to assist Mother, the

juvenile court stated:

      Normally, from the outset is the Agency’s intention to try to reunify
      families. Why? Because parents have a Constitutional right to raise
      their kids, but that’s not absolute.

            When the Government believes that parents are unable to do so
      and placing the kids with the parents, allowing them to raise their
      children puts those children at risk of being harmed either emotionally
      or physically, then it’s the Government’s responsibility to step in and
      provide services so that a parent is equipped with what they need to
      exercise that fundamental right.

             What we have here is an attempt by the Agency to give mom the
      tools that she needs to be successful in raising her four rambunctious
      boys, and rambunctious may be, you know, not proper term, but from
      what [Foster Mother] was saying, they have a lot of energy * * *.
             And mom, based on Miss Bishop’s statements, doesn’t have the
      ability to be able to manage these four boys.

             She is suffering from mental health issues and she has refused
      to, you know, engage with therapists to try and manage those, to be the
      proper parent for these boys, and the behavior that she’s exhibited in
      terms of being hostile, being erratic, being threatening, I mean,
      threatening to kill someone who’s a therapist who was trying to assist
      her, you know, in front of other individuals[,] threatening to harm a
      social worker who was only trying to provide her with necessary
      services to reunite her with her children is an indication that mom is
      suffering from some significant mental deficiency.

      ***

             All those are a recipe from some tragic events if mom doesn’t
      take the proper steps to control that.

            And notwithstanding reasonable efforts by the Agency to get
      mom to be compliant, she hasn’t been, and what has been presented to
      the Court is that she’s not medication-compliant and may actually be
      taking illegal drugs as a way to self-medicate, but that’s not the proper
      way.

              On August 16, 2021, the juvenile court issued written journal entries

in each case, setting forth its findings. The juvenile court found, by clear and

convincing evidence, that L.G. and W.W. could not be placed with one of their

parents within a reasonable time or should not be placed with either parent pursuant

to R.C. 2151.414(E) — specifically, that “[f]ollowing the placement of the child

outside the child’s home and notwithstanding reasonable case planning and diligent

efforts by the agency to assist the parents to remedy the problems that initially

caused the child to be placed outside the home, the parent has failed continuously

and repeatedly to substantially remedy the conditions causing the child to be placed

outside the child’s home” under R.C. 2151.414(E)(1) and “[t]he parent for any reason
is unwilling to provide food, clothing, shelter, and other basic necessities for the

child or to prevent the child from suffering physical, emotional, or sexual abuse or

physical, emotional, or mental neglect” under R.C. 2151.414(E)(14) — and that it was

the children’s best interest that permanent custody be granted to the agency.

               The juvenile court further found that the agency had made reasonable

efforts to reunify the family as follows:

      The Court finds that the Cuyahoga County Division of Children and
      Family Services has made reasonable efforts to prevent the removal of
      the child from the home, to eliminate the continued removal of the
      child from the home, or to make it possible for the children to return
      home. The Court finds that the Cuyahoga County Division of Children
      and Family Services has made reasonable efforts to finalize the
      permanency plan. These efforts are: mental health services, substance
      abuse assessment, counseling and parent education classes and
      treatment as recommended mental health service. The mother had no
      appropriate provisions for the child and could not provide proper
      housing for child. The mother could not hold a job due to mental illness
      and was not medicine compliant.8

               Mother appealed,9 raising the following sole assignment of error for

review:

      The trial court committed plain, reversible error in finding reasonable
      efforts were made to reunify appellant with her children L.G. and W.W.




      8 In Cuyahoga   C.P. Juv. No. AD21904161, involving L.G., the juvenile court further
found that “[t]he father did not have a case plan due to not responding to agency after
several attempts were made to make contact.”

      9 With respect to Mother’s two older children, N.G. and D.G., Mother did not timely

appeal the juvenile court’s order granting the agency’s motion for permanent custody.
This court dismissed her untimely appeal (Appeal No. 110934) on November 5, 2021.
Law and Analysis

               The right to raise one’s own child is “‘an essential and basic civil

right.’” In re N.B., 8th Dist. Cuyahoga No. 101390, 2015-Ohio-314, ¶ 67, quoting In

re Hayes, 79 Ohio St.3d 46, 48, 679 N.E.2d 680 (1997); see also In re Murray, 52

Ohio St.3d 155, 157, 556 N.E.2d 1169 (1990) (a parent has a “‘fundamental liberty

interest’ in the care, custody, and management” of his or her child), quoting

Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982).

However, this right is not absolute. It is “‘always subject to the ultimate welfare of

the child, which is the polestar or controlling principle to be observed.’” In re L.D.,

2017-Ohio-1037, 86 N.E.3d 1012, ¶ 29 (8th Dist.), quoting In re Cunningham, 59

Ohio St.2d 100, 106, 391 N.E.2d 1034 (1979).

               Because termination of parental rights is “‘the family law equivalent

of the death penalty in a criminal case,’” In re J.B., 8th Dist. Cuyahoga No. 98546,

2013-Ohio-1704, ¶ 66, quoting In re Hoffman, 97 Ohio St.3d 92, 2002-Ohio-5368,

776 N.E.2d 485, ¶ 14, it is “an alternative of last resort,” In re Gill, 8th Dist. Cuyahoga

No. 79640, 2002-Ohio-3242, ¶ 21. It is, however, “sanctioned when necessary for

the welfare of a child.” In re M.S., 8th Dist. Cuyahoga Nos. 101693 and 101694,

2015-Ohio-1028, ¶ 7, citing In re Wise, 96 Ohio App.3d 619, 624, 645 N.E.2d 812

(9th Dist.1994). “‘All children have the right, if possible, to parenting from either

natural or adoptive parents which provides support, care, discipline, protection and

motivation.’” In re J.B. at ¶ 66, quoting In re Hitchcock, 120 Ohio App.3d 88, 102,

696 N.E.2d 1090 (8th Dist.1996). Where parental rights are terminated, the goal is
to create “a more stable life for the dependent children” and to “facilitate adoption

to foster permanency for children.” In re N.B. at ¶ 67, citing In re Howard, 5th Dist.

Tuscarawas No. 85 A10-077, 1986 Ohio App. LEXIS 7860, 5 (Aug. 1, 1986).

      Standard for Terminating Parental                   Rights    and    Granting
      Permanent Custody to CCDCFS

               An agency may obtain permanent custody of a child in two ways. In

re J.F., 2018-Ohio-96, 102 N.E.3d 1264, ¶ 44 (8th Dist.), citing In re E.P., 12th Dist.

Fayette Nos. CA2009-11-022 and CA2009-11-023, 2010-Ohio-2761, ¶ 22.                An

agency may first obtain temporary custody of the child and then file a motion for

permanent custody under R.C. 2151.413, or an agency may request permanent

custody as part of its abuse, neglect or dependency complaint under R.C.

2151.353(A)(4). In re J.F. at ¶ 44. In this case, the agency requested a disposition

of permanent custody for L.G. and W.W. as part of its complaint. Therefore, R.C.

2151.353 applies in this case.

               Pursuant to R.C. 2151.353(A)(4), if a child has been adjudicated

abused, neglected or dependent, the juvenile court may commit the child to the

permanent custody of a public child services agency if the court determines that (1)

the child cannot be placed with one of the child’s parents within a reasonable time

or should not be placed with either parent in accordance with R.C. 2151.414(E) and

(2) that permanent custody is in the best interest of the child in accordance with R.C.

2151.414(D).   In re J.F. at ¶ 48.     With regard to the first requirement, i.e.,

determining whether a child cannot be placed with one of his or her parents within
a reasonable time or should not be placed with his or parents, the juvenile court

must consider “all relevant evidence,” including specific factors enumerated in R.C.

2151.414(E). If the juvenile court finds, by clear and convincing evidence, that at

least one of the enumerated factors in R.C. 2151.414(E) exists as to each of the child’s

parents, the juvenile court “shall find” that the child cannot be placed with either

parent within a reasonable time or should not be placed with either parent. R.C.

2151.414(E).

                Furthermore, R.C. 2151.353(I) prohibits a court from issuing “a

dispositional order pursuant to [R.C. 2151.353(A)] that removes a child from the

child’s home unless the court complies with section 2151.419 of the Revised Code

and includes in the dispositional order the findings of fact required by that section.”

R.C. 2151.419(A)(1) provides, in relevant part:

       Except as provided in division (A)(2) of this section,10 at any hearing
       held pursuant to * * * 2151.353 of the Revised Code at which the court
       removes a child from the child’s home or continues the removal of a
       child from the child’s home, the court shall determine whether the
       public children services agency * * * that filed the complaint in the case,
       removed the child from home, has custody of the child, or will be given
       custody of the child has made reasonable efforts to prevent the removal
       of the child from the child’s home, to eliminate the continued removal


       10 Under R.C. 2151.419(A)(2), the agency    is not required to make reasonable efforts
to prevent the removal of the child from the child’s home, eliminate the continued
removal of the child from the child’s home and to return the child to the child’s home if
the parent from whom the child was removed has been convicted of or pleaded guilty to
certain criminal offenses, has repeatedly withheld medical treatment or food from the
child, has placed the child at substantial risk on more than one occasion because of alcohol
or drug abuse and has rejected or refused to participate in treatment two or more times,
has abandoned the child or has had parental rights involuntarily terminated with respect
to a sibling of the child. There has been no claim that any of these circumstances existed
here.
      of the child from the child’s home, or to make it possible for the child
      to return safely home.

The agency bears “the burden of proving that it has made those reasonable efforts.”

R.C. 2151.419(A)(1).    Where a court is required to make a reasonable efforts

determination under R.C. 2151.419(A)(1), the court must issue written findings of

fact (1) setting forth the reasons supporting its determination and (2) briefly

describing the relevant services provided by the agency and why those services did

not prevent removal of the child from the home or enable the child to return safely

home. R.C. 2151.419(B)(1).

               In this case, as to the requirements of R.C. 2151.353(A)(4), the

juvenile court found that R.C. 2151.414(E)(1) and (14) applied — i.e., that

“[f]ollowing the placement of the child outside the child’s home and

notwithstanding reasonable case planning and diligent efforts by the agency to assist

the parents to remedy the problems that initially caused the child to be placed

outside the home, the parent has failed continuously and repeatedly to substantially

remedy the conditions causing the child to be placed outside the child’s home” and

“[t]he parent for any reason is unwilling to provide food, clothing, shelter, and other

basic necessities for the child or to prevent the child from suffering physical,

emotional, or sexual abuse or physical, emotional, or mental neglect” — and that,

therefore, L.J. and W.W. could not be placed with either of their parents within a

reasonable time or should not be placed with either parent. The juvenile court
further found that granting permanent custody of L.G. and W.W. to CCDCFS was in

the children’s best interests.

               Mother does not specifically challenge the juvenile court’s findings

under R.C. 2151.414(E) or its determination that granting permanent custody of L.G.

and W.W. to the agency was in their best interest. Rather, Mother argues only that

the juvenile court’s judgment should be reversed because its reasonable efforts

determination at the permanent custody hearing was not supported by clear and

convincing evidence.11 The agency responds that the juvenile court was not required

to make a reasonable-efforts determination at the permanent custody hearing

because it had made reasonable efforts determinations in its orders granting

predispositional temporary custody of the children to the agency and in its

adjudication orders12 and that, in any event, the juvenile court’s reasonable efforts

determination at the permanent custody hearing was supported by clear and

convincing evidence.13



       11Because Mother does not specifically challenge the juvenile court’s best-interest
determination or its findings under R.C. 2151.414(E), (E)(1) or (14), we do not specifically
address those findings here. However, we recognize that that the juvenile court’s finding
under R.C. 2151.414(E)(1) includes a “reasonable efforts” component.

       12 In her brief, Mother addresses only the juvenile court’s reasonable efforts
determinations in its August 16, 2021 orders granting permanent custody of the children
to the agency. She makes no mention of the reasonable-efforts determinations made in
the orders granting predispositional temporary custody of the children to the agency
order or the adjudication orders.

       13 R.C. 2151.419(A) does not specify the evidentiary standard of proof a public
children services agency must satisfy in proving that it made reasonable efforts. Compare
R.C. 2151.414 (requiring proof by clear and convincing evidence). Nevertheless, the
parties appear to agree that CCDCFS bore the burden of proving reasonable efforts by
               “Clear and convincing evidence” is that “measure or degree of proof”

that “produce[s] in the mind of the trier of facts a firm belief or conviction as to the

facts sought to be established.” Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118

(1954), paragraph three of the syllabus; In re M.S., 2015-Ohio-1028, at ¶ 8. “It is

intermediate, being more than a mere preponderance, but not to the extent of such

certainty as is required beyond a reasonable doubt as in criminal cases. It does not

mean clear and unequivocal.” (Emphasis deleted.) Cross at 477.

               “Where the degree of proof required to sustain an issue must be clear

and convincing, a reviewing court will examine the record to determine whether the

trier of facts had sufficient evidence before it to satisfy the requisite degree of proof.”

Id.; see also In re S.B., 8th Dist. Cuyahoga Nos. 110016 and 110017, 2021-Ohio-1091,

¶ 22 (“In determining whether a juvenile court based its decision on clear and

convincing evidence, a reviewing court will examine the record to determine

whether the trier of fact had sufficient evidence before it to satisfy the degree of


clear and convincing evidence. Accordingly, we apply the same evidentiary standard
when evaluating the juvenile court’s reasonable-efforts determination here. See, e.g., In
re C.B.C., 4th Dist. Lawrence Nos. 15CA18 and 15CA19, 2016-Ohio-916, ¶ 75, citing Risner
v. Ohio Dept. of Natural Resources, Ohio Div. of Wildlife, 144 Ohio St.3d 278, 2015-Ohio-
3731, 42 N.E.3d 718, ¶ 28; see also In re Shifflet, 4th Dist. Athens No. 06CA13, 2006-
Ohio-3576, ¶ 27 (public children services agency “bears the burden of proving its case,
including the fact that it has made reasonable efforts with respect to [parents], by clear
and convincing evidence”), citing In re Schmidt, 25 Ohio St.3d 331, 335, 496 N.E.2d 952
(1986), R.C. 2151.414(B)(1) and 2151.419(A)(1); In re A.J., 6th Dist. Lucas No. L-10-1038,
2010-Ohio-4206, ¶ 36 (noting that all of the evidence “has to be factored into a
determination as to whether [the agency] met its duty to make reasonable efforts to
prevent the children from being removed from the home and its burden, pursuant to R.C.
2151.419(A)(1), to present clear and convincing evidence of that effort”); In re S.B., 6th
Dist. Lucas No. L-08-1453, 2009-Ohio-2290, ¶ 7 (“A trial court’s reasonable efforts
finding must be supported by clear and convincing evidence.”); In re Wayne Y., 6th Dist.
Lucas No. L-07-1259, 2008-Ohio-245, ¶ 18 (same); R.C. 2151.414(E)(1).
proof.”). “A juvenile court’s decision to grant permanent custody will not be

reversed as being against the manifest weight of the evidence ‘if the record contains

some competent, credible evidence from which the court could have found that the

essential statutory elements for permanent custody had been established by clear

and convincing evidence.’” In re G.W., 8th Dist. Cuyahoga No. 107512, 2019-Ohio-

1533, ¶ 62, quoting In re A.P., 8th Dist. Cuyahoga No. 104130, 2016-Ohio-5849,

¶ 16.14

                We note that this court has previously stated that a reasonable efforts

determination is not required at a permanent custody hearing on a complaint for

permanent custody under R.C. 2151.353(A)(4) when the record demonstrates a



          14
           In her assignment of error, Mother asserts that the juvenile court committed
“plain, reversible error.” Mother, however, does not reference the plain-error standard of
review and does not make a plain-error argument in her brief other than to assert, in her
conclusion, that “[a]bsent clear and convincing evidence [reasonable] efforts were in fact
made, the grant of permanent custody constitutes plain and reversible error.” Plain error
is limited to those “extremely rare cases” in which “exceptional circumstances require its
application to prevent a manifest miscarriage of justice, and where the error complained
of, if left uncorrected, would have a materially adverse effect on the character of, and
public confidence in, judicial proceedings.” Goldfuss v. Davidson, 79 Ohio St.3d 116, 121,
679 N.E.2d 1099 (1997); see also In re E.C., 2020-Ohio-3807, 156 N.E.3d 375, ¶ 55 (8th
Dist.). The error must be clearly apparent on the face of the record and must also be
prejudicial to the appellant. Goldfuss at 121. Plain error exists only where the error
“seriously affects the basic fairness, integrity, or public reputation of the judicial process,
thereby challenging the legitimacy of the underlying judicial process itself.” Goldfuss at
122-123; see also In re C.T., 8th Dist. Cuyahoga No. 110303, 2021-Ohio-2274, ¶ 88.

       Mother did not object to any of the multiple reasonable-efforts findings the
juvenile court made below. Mother arguably could have asserted, at an earlier stage of
the proceedings, that the agency had fallen short in its duty to make reasonable efforts to
reunify the family, thereby giving the juvenile court an opportunity to consider her
argument and address any deficiencies. Cf. In re K.M., 4th Dist. Ross Nos. 19CA3677 and
19CA3678, 2019-Ohio-4252, ¶ 39. However, for the reasons set forth below, under either
standard of review, we find no reversible error here.
reasonable efforts determination was made earlier in the proceedings. In re N.R.,

8th Dist. Cuyahoga No. 110144, 2021-Ohio-1589, ¶ 38, citing In re A.R., 8th Dist.

Cuyahoga No. 109482, 2020-Ohio-5005, ¶ 32. If the agency has not established that

reasonable efforts have been made prior to the permanent custody hearing, then it

must demonstrate such efforts at that time. In re N.R. at ¶ 38, citing In re C.F., 113

Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 43.

              We need not address that issue further here because, as detailed

above, regardless of whether it was required to do so, the juvenile court made a

reasonable efforts determination in its orders granting permanent custody of L.G.

and W.W. to the agency. As to each child, the juvenile court found that the agency

had made reasonable efforts to prevent the removal of the child from his home, to

eliminate the continued removal of the child from his home or to make it possible

for the child to return home. The juvenile court also set forth specific findings

regarding the “reasonable efforts” made by the agency and the reasons those efforts

were unsuccessful, as specified in R.C. 2151.419(B)(1). The juvenile court further

found that “[f]ollowing the placement of the child outside the child’s home and

notwithstanding reasonable case planning and diligent efforts by the agency to

assist the parents to remedy the problems that initially caused the child to be placed

outside the home, the parent has failed continuously and repeatedly to substantially

remedy the conditions causing the child to be placed outside the child’s home.”

(Emphasis added.)
               In general, “reasonable efforts” mean ‘“[t]he state’s efforts to resolve

the threat to the child before removing the child or to permit the child to return

home after the threat is removed.’” In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104,

862 N.E.2d 816, at ¶ 28, quoting Will L. Crossley, Defining Reasonable Efforts:

Demystifying the State’s Burden Under Federal Child Protection Legislation, 12

B.U.Pub.Int.L.J. 259, 260 (2003). “‘Reasonable efforts means that a children’s

services agency must act diligently and provide services appropriate to the family’s

need to prevent the child’s removal or as a predicate to reunification.’” In re H.M.K.,

3d Dist. Wyandot Nos. 16-12-15 and 16-12-16, 2013-Ohio-4317, ¶ 95, quoting In re

D.A., 6th Dist. Lucas No. L-11-1197, 2012-Ohio-1104, ¶ 30. In other words, the

agency must use reasonable efforts to help remove the obstacles preventing family

reunification. In re C.B.C., 2016-Ohio-916, at ¶ 76, citing Bean, Reasonable Efforts:

What State Courts Think, 36 U.Tol.L.Rev. 321, 366 (2005).

               In this case, Mother’s mental health, substance abuse and lack of

appropriate housing were the primary obstacles preventing Mother’s reunification

with L.G. and W.W. Mother contends that the juvenile court’s reasonable efforts

determination is not supported by clear and convincing evidence because, with

respect to her mental-health issues (1) no evidence was presented that “any

assessment” was ever undertaken of the effectiveness of Mother’s mental-health

counseling or Mother’s engagement with the counseling she received from

Empowering Integrated Care, (2) the agency never made any referrals for inpatient

psychiatric treatment for Mother, (3) the agency did not develop “any sort of
individualized plan” that took into account whether Mother was making progress

and (4) the agency did not set goals for Mother with respect to her mental health

other than to attend therapy and take her prescribed medication. Mother further

asserts that the agency did not make reasonable efforts to assist her in addressing

her substance abuse and housing issues because (1) “no efforts were made to assist

[Mother] in achieving and maintaining sobriety,” e.g., she was not referred for drug

or alcohol treatment, she was not required to attend A.A. or N.A. meetings and her

last drug screen was in January 2020 — 20 months before trial, (2) “[n]o referrals

or suggestions were made” to assist Mother in rectifying the issues with her home

and (3) Mother was not told what “things she needed to fix” in her home.

              What constitutes “reasonable efforts” varies with the circumstances.

In re C.B.C., 2016-Ohio-916, at ¶ 76.              “The issue in a reasonable-

efforts determination is not whether the agency could have done more, but whether

the agency’s case planning and efforts were reasonable and diligent under the

circumstances of the case.” In re A.F., 8th Dist. Cuyahoga No. 110503, 2021-Ohio-

4519, ¶ 35. “‘“Reasonable efforts” does not mean all available efforts.’” In re J.B.,

8th Dist. Cuyahoga No. 109039, 2020-Ohio-3675, ¶ 21, quoting In re Lewis, 4th

Dist. Athens No. 03CA12, 2003-Ohio-5262, ¶ 16. “Otherwise, there would always be

an argument that one more additional service, no matter how remote, may have

made reunification possible.” Lewis at ¶ 16; In re K.W., 8th Dist. Cuyahoga No.

106700, 2018-Ohio-3314, ¶ 45 (“Whether an agency * * * made reasonable efforts

pursuant to R.C. 2151.419 is based on the circumstances of each case, not whether
there was anything more the agency could have done.”); In re K.M., 12th Dist. Butler

No. CA2004-02-052, 2004-Ohio-4152, ¶ 23 (In determining whether a public

children services agency made reasonable efforts, “the issue is not whether the

agency could have done more, but whether it did enough to satisfy the

reasonableness standard under the statute.”). In determining whether reasonable

efforts were made, “the child’s health and safety shall be paramount.”               R.C.

2151.419(A)(1).

               In this case, the record shows that CCDCFS made reasonable efforts

to reunite Mother with L.G. and W.W. by implementing a workable case plan that

included services to address concerns with Mother’s ability to provide a safe and

stable environment for the children. The evidence presented below demonstrates

that CCDCFS provided substantial services to Mother and worked with Mother for

more than two years in its efforts to reunite her with her children.15

               With respect to the efforts made to assist Mother in addressing

substance abuse, although Mother claims in her brief that the agency failed to refer

her for substance-abuse treatment, the record reflects that in Cuyahoga C.P. Juv.

Nos. AD18909354 and AD18909354, involving N.G. and D.G., Mother admitted that

she had previously been “engaged in services to address her substance abuse” and


      15  We note that the juvenile court, as part of its reasonable-effort determination,
made a finding that the services provided by the agency included parenting classes and
that “[M]other could not hold a job due to mental illness.” Based on our review of the
record, there appears to limited information supporting those findings. Although Bishop
testified at the adjudication hearing that Mother could not “keep a job,” she attributed
that to Mother’s substance abuse, not her mental-health issues. Mother, however, does
not dispute these particular findings. Accordingly, we do not address them further here.
that she had “recently [re]engaged in treatment with Murtis Taylor” to address those

issues. The agency was not required, when it refiled the complaint in this case, to

start over with a completely new case plan, repeating the services that had previously

been provided to Mother, in order to satisfy the reasonable-efforts requirement. Cf.

In re Wayne Y., 2008-Ohio-245, at ¶ 20-25 (Where agency had a history with father

and the children, it “was not required to start at ‘square one,’ with a completely new

case plan and reunification as a goal or to provide additional services to father in

order to satisfy the reasonable efforts requirement.        The ‘reasonable efforts’

extended back to 2005, when the agency first attempted to reunify the children with

father.”).

               The case plan required Mother to remain drug-free and to submit to

random urine screens to confirm her sobriety. According to Bishop, Mother had last

submitted to a urine screen in January 2020. It is unclear from the record whether

the agency made a specific request of Mother to submit to a urine screen after

January 2020. Although Bishop testified that Mother had been asked to submit to

urine screens, the agency did not present evidence of specific dates when it had done

so and Mother failed to comply. However, Mother admitted to Bishop in May 2021,

that if she had been tested at that time, she would have tested positive for marijuana.

As a general matter, a court is not entitled to deny an agency’s request for permanent

custody of a child solely because the agency failed to implement one aspect of a case

plan. Cf. R.C. 2151.414(C) (“The court shall not deny an agency's motion for
permanent custody solely because the agency failed to implement any particular

aspect of the child's case plan.”).

               The record likewise does not support Mother’s claim that the agency

failed to make reasonable efforts to assist Mother in addressing her mental-health

issues. The record reflects that although Mother had been receiving mental-health

services for five years, she was not consistently engaging in mental-health services,

was not medication compliant and had not sufficiently benefited from services to be

able to properly care for her children. Certain of Mother’s mental-health issues were

exhibited during her emotional outbursts at the hearing on the agency’s motion for

predispositional temporary custody.     After that hearing, Mother terminated her

relationship with her long-time mental-health counselor — the only counselor with

whom she had successfully engaged in many years. Although Mother told Bishop

that she intended to reengage in mental-health services with another mental-health

counselor at Empowering Integrated Care, there was no indication that Mother had

done so.

               Mother contends that CCDCFS should have offered her additional or

different counseling services if she was not demonstrating a sufficient benefit from

the services provided. However, the record reflects that efforts to refer Mother to

other mental-health counselors with greater experience in trauma therapy had

proven unsuccessful because Mother had refused to engage in services with other

counselors. Although Mother asserts that the agency should have referred her for

inpatient psychiatric treatment, there is no evidence in the record that any mental-
health provider had recommended inpatient psychiatric treatment for Mother.

Rather, the record reflects that Mother’s mental health had been deteriorating

because Mother was not medication compliant. The record further reflects that

efforts were made to facilitate Mother taking her prescribed medication, including

having Mother’s medication delivered to her. See, e.g., In re J.B., 2020-Ohio-3675,

at ¶ 19-22 (rejecting mother’s argument it was CCDCFS’ responsibility to make

additional referrals, and because it failed to do so, CCDCFS did not make reasonable

efforts for reunification); In re Nelson, 2d Dist. Montgomery No. 19991, 2004-Ohio-

268, ¶ 14 (rejecting argument that agency should have taken “a more proactive role”

in monitoring mother’s counseling progress and attendance and noting that “the

[a]gency’s purpose is to act as a guide” not “to force the mother to complete the case

plan”).

              Although Mother contends that “the agency did not set goals for

Mother with respect to her mental health,” the case plan clearly states that Mother’s

progress would be measured through Mother’s “compliance with prescribed

medication and providers[’] recommendations,” Mother’s “ability to describe how

symptoms caused her to have trouble meeting the needs of her children and how

things are different now” and Mother’s ability to “explain how she will continue

managing her symptoms so she can meet her children’s needs.” In her written

report, the guardian ad litem noted that during a January 29, 2021 CCDCFS staffing

meeting in which Mother participated, the facilitator “explained” the “case plan and

every aspect of which she was expected to finish” to Mother, including how Mother
needed to demonstrate that she had benefitted from services. The record further

reflects that the agency was in regular contact with Mother’s mental-health services

provider and that the agency met with Mother regularly to evaluate Mother’s

progress with the elements of her case plan.

              The case plan also required that Mother allow the agency access to

her home and provided that Mother’s progress with the “household maintenance”

aspect of her case plan was to be measured during monthly home visits to ensure

that problem areas were rectified. As Bishop testified, however, after her May 11,

2021 visit, Mother refused to allow Bishop inside her home. Accordingly, the agency

had no way of measuring Mother’s progress with the case plan objectives. The

agency cannot be faulted for failing to do more to assist Mother in rectifying the

issues with the condition of her home when Mother refused to allow the agency

access to her home.

              Following a thorough review of the record, we conclude that the

agency complied with its obligations under R.C. 2151.419(A) and that the juvenile

court’s reasonable efforts findings are supported by clear and convincing evidence

and not against the manifest weight of the evidence.         Accordingly, Mother’s

assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue of this court directing the Cuyahoga

County Common Pleas Court, Juvenile Division, to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



EILEEN A. GALLAGHER, JUDGE

ANITA LASTER MAYS, P.J., and
MARY EILEEN KILBANE, J., CONCUR